Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.
Regarding claim 1, the prior art does not teach or suggest “A light deflector” including the specific arrangement for “and a second constant-voltage period where voltage is constant before the step-up period and after the step-down period,” and “wherein, in at least one of the waveform of the two different driving voltages, a ratio of the first constant-voltage period in the one cycle is different from a ratio of the second constant-voltage period in the one cycle.” as set forth in the claimed combination(s).
With respect to claims 2-4, these claims depend on claim 1 and are allowable at least for the reasons stated supra.
Regarding claim 5, the prior art does not teach or suggest “An image projection apparatus” including the specific arrangement for “a second constant-voltage period where voltage is constant before the step-up period and after the step-down period,” and “wherein, in at least one of the waveform of the two different driving voltages, a ratio of the first constant-voltage period in the one cycle is different from a ratio of the second constant-voltage period in the one cycle.” as set forth in the claimed combination(s).
With respect to claim 6, this claim depends on claim 5 and is allowable at least for the reasons stated supra.
Regarding claim 7, the prior art does not teach or suggest “A method of adjusting a light deflector in which waveform of each one of two different driving voltages” including the specific arrangement for “a second constant-voltage period where voltage is constant before the step-up period and after the step-down period,” and “in at least one of the waveform of the two different driving voltages, making a ratio of the first constant-voltage period in the one cycle different from a ratio of the second constant-voltage period in the one cycle.” as set forth in the claimed combination(s).
The substance of these claims is distinguishable from the references of the Written Opinion in the Extended European Search Report on the IDS of 11/19/20 regarding JP-2017138375 and US-20140125873. The JP reference discloses sawtooth waveform without any constant voltage period; the waveform of the US reference does not disclose the claimed different ratio (best seen in the application Fig. 28A where tB2’ ≠ tB4’). Similarly, the references cited herein also are distinguishable: US-11169372 (figs. 6 and 11) and US-8841821 (fig. 8B) do not show the constant voltage period, two different waveforms, and different ratio, as claimed. No evidence is found to reasonably modify the prior art to meet the limitations of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.